            Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 1 of 27



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 Carla Austin and Nil Leone, individually
 and on behalf of all others similarly
 situated,
                                                  CLASS ACTION COMPLAINT
                      Plaintiffs,
                                                  DEMAND FOR JURY TRIAL
 v.

 Invention Submission Corp. d/b/a
 InventHelp, Western Invention Submission
 Corp. d/b/a Western InventHelp,
 Intromark Incorporated, and
 Technosystems Service Corporation,

                      Defendants.


       Plaintiffs Carla Austin and Nil Leone (“Plaintiffs”) bring this class action lawsuit on

behalf of themselves and all others similarly situated, against Defendants Invention Submission

Corp. d/b/a InventHelp (“ISC”), Western Invention Submission Corp. d/b/a Western InventHelp

(“WISC”) (together, “InventHelp”), Intromark Incorporated, and Technosystems Service

Corporation (collectively, “Defendants”), and allege as follows based on personal knowledge

and investigation of counsel:

                                       INTRODUCTION

       1.       Plaintiffs bring this Class Action on behalf of consumers who entered into

InventHelp Submission Agreements with ISC or WISC for invention promotion services.

       2.       This class action arises from InventHelp’s material fraudulent statements, and

omissions of fact regarding its standardized invention submission services and its failure to

perform under the terms of its contracts with Plaintiffs and Class members.
            Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 2 of 27



       3.       Plaintiffs assert claims against Defendants for violation of the American Inventor’s

Protection Act of 1999, 35 U.S.C. § 297 (“AIPA”) and for breach of contract under Pennsylvania

law, which applies to all Class members’ contracts.

       4.       InventHelp advertises that it is in the business of submitting to industry the new

ideas, inventions or products (“inventions” or “products”) of its inventor clients in exchange for a

fee, to obtain a “good faith review” of inventions for the purpose of potential commercialization.

       5.       InventHelp represented to Plaintiffs and Class members that it would submit their

inventions to certain businesses listed in a claimed proprietary Data Bank of approximately 9,000

companies (the “Data Bank”) that have both: (a) registered with InventHelp; and (b) agreed to

review any inventions that InventHelp submits to them on a confidential basis. See Exhibit 1

(Submission Agreement between Carla Austin and Western InventHelp dated June 7, 2017)

(“Austin Submission Agreement”) and Exhibit 2 (Submission Agreement between InventHelp and

Nil Leone dated September 10, 2018) (“Leone Submission Agreement”) (together “Plaintiffs’

Submission Agreements”).

       6.       ISC and WISC make little or no distinction between themselves. ISC performs the

promised services under both ISC and WISC Submission Agreements. ISC maintains the Data

Bank discussed below and purports to submit inventions to industry. Plaintiffs’ Submission

Agreements, whether they are with ISC or WISC, share the same title page that identifies the

contract as an “InventHelp Agreement.” Plaintiffs who signed contracts with ISC or WISC both

received correspondence from InventHelp and received a “Company Submission Report” listing

InventHelp “Data Bank” companies and sent on InventHelp letterhead. There is only one

InventHelp website, InventHelp.com, for ISC and WISC. The WISC contract refers to its services

as “InventHelp’s standardized submission processes.” Leone Submission Agreement, Preamble.



                                                 2
            Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 3 of 27



Unless otherwise stated, the term InventHelp refers equally to both ISC and WISC as their

operations are integrated, both in practice and by contract.

       7.       In reality, InventHelp’s submission services are a costly scam that violate the AIPA

and constitute a breach of customers’ contracts’ implied covenants of good faith and fair dealing.

       8.       InventHelp aggressively advertises its services to hopeful inventors and then

extracts exorbitant fees from them ranging from $8,900 to $16,900, in exchange for the provision

of invention services which are purportedly two-fold. Specifically, InventHelp promises that: (a)

it has specialized access to industry which it can leverage to get inventions to the right businesses

that are interested in commercialization of customers’ inventions or products; and (b) it has

specialized and accurate means to select and match inventions to businesses.

       9.       InventHelp’s standardized submission services are deeply flawed, as it omits to

disclose that it has no reasonable and systematic procedures in place to assure with accuracy that

its Data Bank is not rife with defunct and non-operational companies and that InventHelp does not

actually match its clients’ inventions to companies most likely to be interested in a particular

invention so as to yield optimum results.

       10.      InventHelp’s misrepresentations and omissions are material. Plaintiffs and Class

members did not receive the benefits they reasonably expected, and InventHelp did not act in good

faith to fulfill its obligations as set forth in its standard contracts which are uniformly governed by

Pennsylvania law.

       11.      Plaintiffs and Class members would not have contracted with InventHelp and paid

many thousands of dollars for invention submission services had they known that InventHelp’s

services were illusory and that its Data Bank contained a large number of defunct and/or non-

existent companies.



                                                  3
          Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 4 of 27



       12.     InventHelp’s misleading representations and omissions of material facts caused

Plaintiffs and others similarly situated to suffer significant financial injury. Plaintiffs seek

damages, rescission of their Submission Agreements, and restitution of the monies they paid to

InventHelp.

                                            PARTIES

       13.     Plaintiff Carla Austin, a resident of Vacaville, California, signed a Submission

Agreement with Western InventHelp on June 7, 2017. Angela Beauchamp signed and accepted the

Austin Submission Agreement on behalf of Western InventHelp on October 4, 2017. Ms. Austin

agreed to pay $13,900 to Western InventHelp for its invention submission and matching services

and also agreed to refrain from otherwise marketing her invention. See Austin Submission

Agreement.

       14.     In accordance with InventHelp’s standardized practices, Ms. Austin also signed a

contract at the same time with Intromark Incorporated, a Western InventHelp affiliate and

contractual partner that assists inventors to market their inventions, promising to attempt to obtain

a sale or licensing agreement when InventHelp’s submission to industry has elicited “substantial

interest.” See Exhibit 3 (Intromark Proposal dated June 7, 2017 between Ms. Austin and Intromark

Incorporated and signed by Angela Beauchamp on June 30, 2017).

       15.     Like every WISC client, Ms. Austin also signed certain disclosures that were

presented to her. On June 7, 2017, Ms. Austin signed an InventHelp Affirmative Disclosure

Statement that did not identify WISC or ISC specifically, but only referred to InventHelp, which

stated that from 2014-2016 “[InventHelp] signed Submission Agreements with 7,039 clients.” The

disclosure said that InventHelp “charge[s] from $11,900 to $16,900 for our marketing, licensing

or promotional services.” See Exhibit 4 (Plaintiff Austin’s Affirmative Disclosure Statement).



                                                 4
          Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 5 of 27



       16.      On June 7, 2017, Ms. Austin signed another disclosure that did not identify WISC

or ISC specifically but only referred to InventHelp, titled “Disclosures Prior To Entering Into A

Contract For Invention Promotion Services.” This document set forth some of the information the

AIPA requires regarding the nature of InventHelp’s services, and data regarding the number of

customers who contracted with InventHelp in the previous five years (10,323); the number of

clients “known to have received more money than they paid InventHelp” (45); and the number of

InventHelp customers known to have received a license (236). See Exhibit 5 (Ms. Austin’s

“Disclosures Prior To Entering Into A Contract For Invention Promotion Services”).

       17.      Ms. Austin also initialed certain California-specific disclosures. One of these

indicated that the total number of clients that had entered into contracts with WISC (excluding the

immediately preceding thirty days) was 63,859. See Exhibit 6 (Ms. Austin’s California

Disclosures).

       18.      Ms. Austin invented a product called “No More Tissue.” It is a toilet seat cover,

made out of cloth that could be attached to the toilet seat with “elastic, pull strings or snaps.” As

Ms. Austin described, consumers would no longer have to suffer with cold toilet seats. The

invention could also be made out of fabric from a favorite team or a little girl’s favorite character.

See Exhibit 7 (Ms. Austin’s “Description of Invention”).

       Nil Leone

       19.      Plaintiff Nil Leone, a resident of Deerfield Beach, Florida, signed a Submission

Agreement with InventHelp on September 10, 2018. Angela Beauchamp signed and accepted the

Leone Submission Agreement on behalf of ISC. Plaintiff Leone agreed to pay $10,900 to ISC for

its invention submission and matching services and also agreed to refrain from otherwise

marketing her invention. See Leone Submission Agreement.



                                                  5
          Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 6 of 27



        20.     In accordance with InventHelp’s standardized practices, Plaintiff Leone signed a

contract at the same time with Intromark Incorporated, an InventHelp affiliate and contractual

partner that assists inventors to market their inventions, promising to attempt to obtain a sale or

licensing agreement when InventHelp’s submission to industry has elicited substantial interest.

See Exhibit 8 (Intromark Proposal dated September 10, 2018 between Ms. Leone and Intromark

Incorporated and by Angela Beauchamp).

        21.     Ms. Leone believes that like other customers, she signed certain disclosures as well.

        22.     Ms. Leone’s invention is called the “Solar Stroller.” It is a redesigned stroller that

cools the child to keep him or her comfortable in hot weather and includes entertainment features

and storage space to keep food and milk/formula chilled. See Exhibit 9 (Ms. Leone’s Draft New

Product Submission Brochure).

        23.     Invention Submission Corporation d/b/a/ InventHelp is a Pennsylvania corporation

with its principal place of business at 217 9th Street, Pittsburgh, PA. It purports to provide invention

submission and development services to inventors by submitting inventions to industry and

providing access to legal services to inventors who want to obtain a patent for their inventions.

        24.     Western Invention Submission Corporation d/b/a Western InventHelp is a

Tennessee corporation with its principal place of business at 217 9 th Street, Pittsburgh, PA.

Invention Submission Corporation, an affiliate of WISC, performs the services under WISC’s

contracts with consumers. WISC is a subsidiary of Technosystems Consolidated.

        25.     ISC and WISC provide identical services, follow the same standardized practices

and procedures, and enter into virtually identical contracts with Class members.




                                                   6
           Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 7 of 27



       26.     InventHelp has over 60 sales offices in the United States, Canada, Germany, Korea,

the United Kingdom and Australia. See InventHelp website at https://inventhelp.com/office-

locator.

       27.     Intromark, Inc. is a Pennsylvania corporation with its headquarters at 217 9 th Street,

Pittsburgh, PA. Intromark is an affiliate of Technosystems Service Corporation. Intromark is a

licensing and marketing company that works with InventHelp.

       28.     Technosystems Service Corporation is a Delaware Corporation with its

headquarters at 217 9th Street, Pittsburgh, PA. Technosystems Service Corporation is an affiliate

of WISC and performs services for WISC clients under the terms of the WISC Submission

Agreement.

                                 JURISDICTION AND VENUE

       29.     This Court has federal question jurisdiction pursuant to the American Inventors

Protection Act, 35 U.S.C. § 297.

       30.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one member of the proposed class is of

diverse citizenship from one Defendant, there are more than 100 Class members, and the aggregate

amount in controversy exceeds $5 million, exclusive of interest and costs.

       31.     This Court may exercise supplemental jurisdiction over the state law claims

because all the claims arise from a common nucleus of operative fact such that plaintiffs would

ordinarily expect to try them in on judicial proceeding.

       32.     This Court has personal jurisdiction over Defendants because their headquarters

and principal places of business are in this District.




                                                   7
          Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 8 of 27



       33.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) and (3) because a

substantial part of the events giving rise to the claims occurred in this District and because

Defendants are subject to personal jurisdiction in this District.

                                   FACTUAL ALLEGATIONS

       34.     InventHelp promises to provide invention development services to inventors

seeking licensing and marketing deals. It “assist[s] and aid[s] inventors in submitting inventions,

products or ideas to industry in an attempt to obtain a good faith review and reviewing any interest

which may be expressed” with the ultimate goal of securing licensing agreements for InventHelp

clients. See Plaintiffs’ Submission Agreements, Preamble.

       35.     InventHelp follows a “standardized submission process” that does not vary from

inventor to inventor or contract to contract. Id.

A. InventHelp’s Misleading Scheme

       36.     InventHelp takes advantage of hopeful inventors’ naivete to induce them to enter

into expensive agreements with false and misleading promises and by omitting to provide material

information that any reasonable consumer would consider pertinent before entering into an

expensive contract for invention submission services.

       37.     Before entering into these contracts, InventHelp requires inventors to sign

disclosures mandated by the AIPA, and, if applicable, disclosures mandated by state law. These

disclosures list the number of customers who have contracted with InventHelp for invention

development services and provide statistics regarding its success rate – or lack of success.

       38.     In the first step, inventors contract with InventHelp to prepare a Basic Information

Package (“BIP”). The BIP contains standard information such as a brief description of the product,

production and manufacturing considerations, costs, classification by Standard Industrial Codes



                                                    8
          Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 9 of 27



(“SIC”) codes, features and functions, benefits, target markets, and distribution channels. Inventors

pay between approximately $400 and $900 for the BIP. The BIP merely paves the way for the next

stage of the InventHelp scheme, the contract for invention submission services, the Submission

Agreement.

       39.     While the BIP is formulaic, it looks professional enough to convince inventors that

they have a viable idea or product and whets their appetite for the more comprehensive services

that InventHelp promises to provide if they enter into a Submission Agreement with InventHelp

for invention submission and promotion services

       40.     The Submission Agreements remain in effect for 24 months and during that period,

InventHelp clients grant InventHelp the exclusive right to submit clients’ ideas to industry. See

Plaintiffs’ Submission Agreements, Section 2.

       41.     In the Submission Agreement, InventHelp promises clients both unique access to

industry and the benefit of InventHelp’s resources and expertise. InventHelp promises to assist

and aid inventors to submit their inventions to industry and specifically promises to attempt to

obtain a good faith review of customers’ inventions.

       42.     The services that InventHelp claims to offer include the development of a “New

Product Submission Brochure,” submission of this brochure to companies that InventHelp matches

with the clients’ inventions and follow up with interested businesses. See Plaintiffs Submission

Agreements, Section 1.C.

       43.     The New Product Submission Brochure describes the client’s invention, includes

product specifications and a diagram or picture of the invention, and Standard Industrial Codes

(“SIC”) that InventHelp selects. Id.




                                                 9
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 10 of 27



       44.     InventHelp then promises to match inventors’ ideas to compatible companies in its

Data Bank, as well as other companies in a separate non-proprietary database (that InventHelp

refers to as “database” companies (versus its “Data Bank” companies).

       45.     The Data Bank is the keystone of InventHelp’s services and the raison d’etre for

purchasing InventHelp’s services.

       46.     InventHelp represents that its Data Bank gives it the unique ability to promote

clients’ inventions. InventHelp further represents that Data Bank companies want to work with

InventHelp and want access to InventHelp’s clients’ inventions for the purpose of evaluating their

marketability and for licensing opportunities. Each Data Bank company is purported by

InventHelp to have registered with InventHelp, identified its areas of interest, and signed a

confidentiality and non-use agreement with InventHelp. See Plaintiffs’ Submission Agreements,

Sections 1.A and B.

       47.     In conjunction with the Submission Agreement, clients also contract with

InventHelp affiliate Intromark Incorporated. Intromark agrees to pick up where InventHelp leaves

off, stepping in to attempt to negotiate licensing and marketing agreements when an invention

“generate[s] substantial interest, or where Intromark, in its discretion believes it would be useful

to attempt marketing or for the purpose of trying to obtain a sale or licensing agreement.” See

Plaintiffs’ Submission Agreements, Section 1.N and Exhibit 8.

       48.     InventHelp touts its Data Bank as a unique resource that it works to maintain and

supplement by making contact with companies and asking those companies to register and identify

their areas of interest. See Plaintiffs’ Submission Agreements, Sections 1.A, 1.B and 1.D.

       49.     InventHelp also agrees to make a good faith attempt to match inventions with

companies in the Data Bank most likely to be interested in a particular invention by selecting



                                                10
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 11 of 27



“search terms that describe the basic features of [an inventor’s] invention” and SIC codes. See

Plaintiffs’ Submission Agreements, Section 1.D.

       50.     Once InventHelp “matches” a client’s invention to Data Bank companies, it sends

the client’s New Product Submission Brochure to the companies on a list it generates and sends

its clients an “Industry Submission Report” identifying the companies to which it sent the clients’

New Product Submission Brochure.

       51.     InventHelp also sends the client’s New Product Submission Brochures to

“database” companies that purportedly are maintained in a separate, generic database of companies

that have not registered with InventHelp, have not agreed to review inventions that InventHelp

submits to them, and have not executed confidentiality and non-use agreements with InventHelp.

See Plaintiffs’ Submission Agreements, Section 1.F.

       52.     InventHelp purports to send its clients’ New Product Submission Brochures to

approximately 100 matching companies and promises that a majority of those companies will be

Data Bank Companies. See Plaintiffs’ Submission Agreements, Section 1.H.

       53.     In reality, however, InventHelp fails to inform customers that it does not: (a) verify

that it includes only bona fide companies in its Data Bank; (b) remove non-responsive businesses

from its Data Bank; (c) remove non-operative or defunct businesses from its Data Bank; (d)

remove duplicative businesses from its Data Bank; (e) assure that it properly identifies the Data

Bank companies; (f) assure that it properly categorizes the Data Bank companies; or (g) follow

reasonable procedures to assure that it accurately identified “specific matches to general industry

category matches.” See Plaintiffs’ Submission Agreements, Section 1.D.

       54.     InventHelp’s specific and industry “matches” are far from accurate. Its keyword

searches and SIC code searches produce matches to far-flung, unrelated industries. InventHelp



                                                11
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 12 of 27



then compounds the failure of the matching system to find appropriate matches by failing to screen

the lists of companies before sending clients’ New Product Submission Brochures to the claimed

matched businesses.

       55.     InventHelp has run afoul of the law in the past for, in part, similar conduct, by

representing that it has special access to industry. For example, in 1994, Invention Submission

Corporation of Pittsburgh (InventHelp) agreed to pay a fine of $1.2 million to the Federal Trade

Commission (“FTC”). Under the terms of the settlement, among other restrictions, “ISC would be

prohibited from representing that it has specialized, valuable access to business organizations.”

See Exhibit 10 (“Firm Agrees to Pay $1.2 Million in Consumer Redress to Settle FTC Charges It

Misrepresented Invention Promotion Services” (“FTC Settlement”)).

       56.     The FTC Settlement also prohibited ISC from misrepresenting “the value, or

exposure to potential manufacturers that clients may realize by having their ideas included in the

company’s new product advertisements or catalogs.” Id.

B. InventHelp’s Misrepresentations and Omissions

       57.     Plaintiffs each executed a Submission Agreement with similar provisions. These

Agreements contained material misrepresentations and omitted material facts.

       58.     InventHelp misled Plaintiffs that its Data Bank was accurate, up-to-date, and that it

would weed out non-operational businesses, stating in its Submission Agreements with Plaintiffs

and class members that it “maintains” the Data Bank, which is untrue.

       59.     The Merriam Webster Dictionary, defines the term “maintains” as “to keep in an

existing state (as of repair, efficiency or validity); preserve from failure or decline. Merriam-

Webster Dictionary at www.merriam-webster.com/dictionary/maintains?src=search-dict-box.




                                                12
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 13 of 27



       60.     InventHelp did not keep its Data Bank in a state of “repair, efficiency or validity,”

and in fact, matched and submitted Plaintiffs’ and Class members’ inventions to many companies

that either did not exist, or had no meaningful or detectable business presence. In effect, InventHelp

sent Plaintiffs’ New Product Submission Brochures into the ether with no knowledge whether: (a)

the submissions would arrive at their intended target; (b) the intended target even operated a

legitimate business that would review the submission, or (c) that the intended target was an

appropriate match, as represented.

       61.     InventHelp’s promises to match inventions to appropriate Data Bank companies is

a key component of its Submission Agreements. InventHelp promised to match Plaintiffs’ and

Class members’ inventions to related Data Bank companies by selecting “search terms that

describe the basic features of your invention and attempt to match your invention with companies

registered in our Data Bank. To do this we search our Data Bank for companies with stated areas

of interest that match the search terms assigned to your invention. We also search with keywords

and/or Standard Industrial Classification codes, which involve broad industry categories.

Accordingly, the search results range from specific matches to general industry category matches.”

See Plaintiffs’ Submission Agreements, Section 1.D.

       62.     Plaintiffs and Class members also expected that the Data Bank companies either

entered into agreements with InventHelp, or confirmed their agreements recently enough that the

consumer can expect an actual review by an existing company with an active interest in reviewing

inventions InventHelp submitted to them, not that some of the Data Bank companies agreed to do

so at some indefinite time so far in the past, that they no longer have any interest in reviewing

InventHelp submissions, or are no longer in a position to review such submissions, either because

the they are inactive or non-existent.



                                                 13
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 14 of 27



       63.     InventHelp’s primary function is to submit inventions to industry, and Plaintiffs

and Class members had a reasonable expectation that InventHelp would submit their inventions to

operational companies in the relevant line of business.

       64.     Plaintiffs and Class members also expected that InventHelp’s Data Bank searches

and matches would hit somewhere near the target, given its representations regarding the Data

Bank, its stated relationships with the Data Bank companies, and its promise to use its experience

to identify appropriate matches from its own Data Bank.

       65.     Had anyone at InventHelp reviewed or verified the Company Submission Reports

that InventHelp submitted to its Data Bank companies, it would have been obvious to them that

the InventHelp Data Bank included companies that had no meaningful existence, and that

InventHelp frequently mismatched inventions and companies.

       66.     Plaintiffs’ experiences demonstrate how InventHelp’s Submission Agreements

contained material misrepresentations and omitted material factual information as set forth herein.

C. InventHelp Misled Ms. Austin And Did Not Act In Good Faith

       67.     InventHelp sent Ms. Austin a letter on December 11, 2017 enclosing a report titled

“Company Submission Report,” dated December 4, 2017. The Company Submission Report listed

twenty-five Data Bank companies to which InventHelp mailed Ms. Austin’s New Product

Submission Brochure. See Exhibit 11 (December 11, 2017 Letter to Ms. Austin and Submission

to Industry Report (“Austin Submission Report 1”)).

       68.     InventHelp sent Ms. Austin another letter on May 11, 2018, enclosing a report titled

“Company Submission Report,” dated April 27, 2018. This Report also listed twenty-five Data

Bank companies to whom InventHelp mailed Ms. Austin’s New Product Submission Brochure.

See Exhibit 12 (May 11, 2018 Letter to Ms. Austin and Submission to Industry Report (“Austin

Submission Report 2”).
                                                14
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 15 of 27



       69.     While each of these two reports listed 25 submissions to industry (for a total of

fifty), one company, Bemis Manufacturing (WI) was listed four times, three times in the April 27,

2018 Report and once in the December 4, 2018 Report. Another company, Zenith Products Corp.,

appeared twice on the April 27, 2018 list. Two other companies, Top Dog Direct and Viatek

Consumer Products Group, likewise appear twice on the April 27, 2018 list.

       70.     The Company Submission Reports reveal that, in addition to sending Ms. Austin’s

invention to several companies for review more than once, InventHelp also sent her submission to

companies that were no longer in business or which a reasonable person would not consider an

appropriate match or even operating in the same general area of industry.

       71.     For instance, Amerhandle Inc. (CA), (Austin Submission Report 2) ceased

operations in 2013. It submitted a “Certificate of Surrender of Right to Transact Business” on July

1, 2014 attached hereto as Exhibit 13.

       72.     Ms. Austin’s Company Submission Reports also include baffling “match” results.

Ms. Austin hired InventHelp to seek licensing and marketing for a toilet seat cover which she

dubbed “No More Tissue” that would prevent people from the shock of cold toilet seats. Yet, in

exchange for taking Ms. Austin’s money, InventHelp matched her invention to companies that

were not in a compatible industry. Had InventHelp checked or reviewed Ms. Austin’s Company

Submission Reports, it would have been obvious that a significant portion of the companies on the

list were not in a compatible industry, therefore making the submissions worthless.

       73.     InventHelp claims to have sent Ms. Austin’s invention to Lynk, Inc. See Austin

Submission Report 2. Lynk sells home organization products. https://www.lynkinc.com.

       74.     Another company that InventHelp claims to have sent Ms. Austin’s invention to

was Somerset Warehousing Plus Inc. (NJ). It does not have an active website. It may be related to



                                                15
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 16 of 27



Smartworks (NJ), another company listed on the Company Submission Reports provided to Ms.

Austin. If so, it is another duplicate entry. A company named SmartWorks, located in Edison, NJ

“[p]rovides project development and staff augmentation services to companies in various

industries including healthcare, banking, finance, telecommunication and aviation. We also

provide specialized IT training to some candidates.” Ms. Austin Submission Report 2; see also

SmartWorks website available at https://www.inc.com/profile/smartworks.

       75.     Like-It/Mira USA (NY) also appears on Ms. Austin’s Company Submission

Report. See Austin Submission Report 2. Google searches for MIRA USA find a non-profit charity

located in Florida that promotes the “social integration of immigrants. See Austin Submission

Report 2; see also http://mirausa.nationbuilder.com/.

       76.     Mishu Designs NY Inc. (NY) is also not a general industry match. It sells magnets

frames, stickers, and other similar paraphernalia. See Austin Submission Report 2; see also

http://mishudesigns.com/.

       77.     InventHelp claims it sent Ms. Austin’s Toilet Seat Cover to Upper Canada Soap

(Ontario) for review. Upper Canada Soap is not a match for Ms. Austin’s toilet seat cover. Rather,

it sells soap and certain toiletries, such as manicure kits, shaving kits, makeup organizers, and

mirrors. While the word “toilet” is part of “toiletries,” the company was not a relevant match for

Ms. Austin’s invention. See Austin Submission Report 1.

       78.     InventHelp also claims to have sent Ms. Austin’s Toilet Seat Cover to Soapsox

Kids (CA). Id. SoapSox Kids is not even a remote match. It sells washclothes in whimsical shapes

that hold soap for children to use at bath time. Soapsox Kids website, available at

https://soapsoxkids.com/.




                                               16
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 17 of 27



       79.     InventHelp also claims to have sent Ms. Austin’s invention to W. Kintz Plastics

Inc. (NY). See Austin Submission Report 2. W. Kintz Plastics, now part of Universal Plastics, is a

plastic fabricator that does “custom thermoforming,” “gas assist injection molding, straight

injection molding and structural foam molding,” and “custom blow molding” to customer

specifications. See https://plastics.com/universal-plastics-acquires-kintz-plastics/. Ms. Austin’s

toilet seat cover is made of fabric. InventHelp, once again, submitted Ms. Austin’s invention to a

wildly inappropriate company.

       80.     It is clear that InventHelp failed to undertake appropriate due diligence to make

sure that the Data Bank was current and to ensure that it sent Ms. Austin’s invention to companies

that were at least in the same general industry.

       81.     Had InventHelp checked the submission reports and checked the status of their

agreements with the Data Bank companies at reasonable intervals, it would not have sent Ms.

Austin’s to these companies.

D. InventHelp Misled Ms. Leone And Did Not Act In Good Faith

       82.     InventHelp sent Ms. Leone a report titled “Company Submission Report,” dated

April 8, 2019. The Report listed seventeen Data Bank companies and eight database companies to

whom it mailed her New Product Submission Brochure. See Exhibit 14 (April 8, 2019 Company

Submission Report (“Leone Submission Report 1”)).

       83.     InventHelp sent Ms. Leone another report titled “Company Submission Report,”

dated August 6, 2019. This Report listed twenty-five Data Bank companies to whom it mailed her

New Product Submission Brochure. See Exhibit 15 (August 6, 2019 Company Submission Report

(“Leone Submission Report 2”)).

       84.     InventHelp appears to have also submitted Ms. Leone’s New Product Submission

Brochure to non-existent and defunct entities.
                                                   17
          Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 18 of 27



         85.   For example, InventHelp sent Ms. Leone’s New Product Submission Brochure to

Dubon, LLC. (FL). See Exhibit 15. A Florida business entity search finds a company named

Dubon, LLC. The official Florida Secretary of State report for Dubon, LLC lists Dubon as

“inactive” and indicates it was dissolved in 2009: “Admin Dissolution For Annual Report” on

September 25, 2009.1

         86.   InventHelp claims to have sent Ms. Leone’s submission to Mossworld Enterprises,

Inc. (MI). Exhibit 15. A search of the Michigan Corporate Filing System brings up Mossworld

Enterprises, Inc. It was incorporated in Michigan on July 19, 2002. Mossworld, however was

dissolved on July 15, 2017. See Exhibit 16 (Michigan Department of Licensing and Regulatory

Affairs Report for Mossworld Enterprises, Inc.).

         87.   Ms. Leone’s Company Submission Reports also include baffling match results. Ms.

Leone hired InventHelp to seek licensing and marketing for a “Solar Stroller” as described above.

However, InventHelp claims to have sent Ms. Leone’s Solar Stroller, for example, to Funny

Monkey Stickers (NY) for review. See Leone Submission Report 1. Funny Money Stickers’

Facebook page describes its mission as, “Funny Money Stickers is an exciting new way to

personalize an impersonal cash gift! Show people you care by taking some time to customize their

gift.”                 See                https://www.facebook.com/pg/Funny-Money-Stickers-

185795601452451/about/?ref=page_internal.




1
 http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityNam
e&directionType=Initial&searchNameOrder=DUBON%20L040000033120&aggregateId=flal-
l04000003312-ddf5a3ff-0259-4fbc-93c0-
585e2314d90e&searchTerm=dubon%20llc&listNameOrder=DUBON%20L040000033120.
                                               18
          Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 19 of 27



        88.     InventHelp also claims to have sent the Solar Stroller to What Kids Want (CA),

which is a company that sells and licenses toys, not strollers. See Leone Submission Report 1; see

also https://www.whatkidswant.com/.

        89.     InventHelp also claims that it sent Ms. Leone’s Solar Stroller to Mobi

Technologies, Inc. (CA). See Leone Submission Report 2. Mobi sells baby thermometers, blood

pressure monitors, and baby monitoring cameras. See https://getmobi.com/collections/all-product.

It does not sell strollers.

        90.     InventHelp also claims it sent Ms. Leone’s Solar Stroller to Michaelson

Entertainment (CA). See Leone Submission Report 2. Michaelson Entertainment sells

customizable sports memorabilia, for example, board books “designed for parents, grandparents,

families and friends to share their memories, team spirit, and enthusiasm with the next generation.

See http://www.michaelsonentertainment.com/index.html.

        91.     InventHelp also claims it sent Ms. Leone’s Solar Stroller to Loopy Gear (CO). See

Leone Submission Report 2. Loopy Gear sells specialty, handmade baby gear, such as wrist loops

that attach toys and teethers to a baby’s wrist, bibs and similar products. See

https://www.loopygear.com/. It does not sell strollers.

        92.     As described above, InventHelp failed to undertake appropriate due diligence to

make sure that its Data Bank was current or to ensure that it sent Ms. Leone’s invention to

companies that were at least in the same general industry as the product that it told Ms. Leone it

would market.

        93.     Had InventHelp checked the submission reports and checked the status of their

agreements with the Data Bank companies at reasonable intervals, it would not have sent Ms.

Austin’s invention to these companies.



                                                19
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 20 of 27



                                 CLASS ACTION ALLEGATIONS

       94.     Plaintiffs brings this action individually and on behalf of others similarly situated

as a class action under Rules 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, on

behalf of the following class:

               All United States residents who, within the applicable
               limitations period, signed a Submission Agreement with
               Invention Submission Corp. d/b/a InventHelp or Western
               Invention Submission Corp. d/b/a Western InventHelp and
               made any payments to these entities for invention promotion
               services (the “Class”).

       95.     Excluded from the Class are Defendants, their affiliates, legal representatives, heirs,

successors, employees, or assignees. Plaintiffs reserve the right to amend the definition of the Class

at the time they file their Motion for Class Certification based upon facts learned during discovery

or investigation.

       96.     The members of the Class are so numerous that joinder of all members in one action

is impracticable. While the precise number, names, and addresses of all Class members are

unknown to Plaintiffs at this time, such information can be ascertained from Defendants’ records.

The Class is estimated to number in the thousands.

       97.     The claims of Plaintiffs and the Class have a common origin and share a common

basis. All Class members suffered from the same misconduct described herein, and they all

suffered the same injury and were damaged by Defendants’ violations of the AIPA and violation

of the duty to act in good faith with respect to their contractual promises. Moreover, under the

terms of InventHelp’s standard contract, the Submission Agreement “shall be governed by and

interpreted according to the laws of the Commonwealth of Pennsylvania, notwithstanding any

conflict of laws principles to the contrary.” See Plaintiffs’ Submission Agreements, Section 26.




                                                 20
            Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 21 of 27



       98.      Common questions of law and fact exist as to all members of the Class, including,

without limitation:

                a.     Whether Defendants violated the AIPA by making material fraudulent

representations, or omissions of material facts;

                b.     Whether Defendants breached their contracts with Plaintiffs and Class

members under the laws of the Commonwealth of Pennsylvania;

                c.     Whether Defendants failed to act in good faith by failing to maintain and

monitor the Data Bank as set forth in the virtually identical Submission Agreements signed by

each Class member;

                d.     Whether Defendants misrepresented that they would submit Plaintiffs’ and

Class members’ inventions to operational companies in the appropriate industry;

                e.     Whether Defendants failed to take appropriate measures to ensure the

accuracy of its Data Bank;

                f.     Whether Defendants failed to take appropriate measures to verify that it

submitted Plaintiffs’ and Class members’ inventions to active, operating companies in the relevant

industry;

                g.     Whether Plaintiffs and the Class were damaged by Defendants’ unlawful

conduct;

                h.     Whether Defendants’ conduct was willful or intentional;

                i.     Whether Plaintiffs and the Class are entitled to rescission of their contracts;

                j.     Whether Plaintiffs and the Class are entitled to restitution; and

                k.     Whether the Court can enter prospective declaratory and injunctive relief.




                                                   21
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 22 of 27



       99.     Plaintiffs’ claims are typical of the claims of the Class members. Plaintiffs and all

Class members were harmed in the same way by Defendants’ wrongful conduct. Every member

of the Class entered into virtually identical contracts with Defendants and were subject to the same

false and misleading representations and omissions.

       100.    Plaintiffs and every Class member suffered the same harm and were victims of the

same unlawful practices. Plaintiffs seek to hold Defendants accountable for the wrongs they have

committed and to make the Class whole. Plaintiffs are committed to fairly, adequately, and

vigorously representing and protecting the interests of the Class. Plaintiffs have retained counsel

who are qualified and experienced in class action litigation of this kind. Neither Plaintiffs nor their

counsel have any interests that might cause them to refrain from vigorously pursuing the claims in

this class action. In addition, Defendants have no defenses unique to Plaintiffs.

       101.    Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because questions of law and fact common to the Classes predominate over any questions affecting

only individual members of the Classes and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation. Defendants’ conduct described in

this Complaint stems from common and uniform policies and practices, resulting in common

violations of the AIPA and for breach of contract. Common questions of law and fact predominate

over questions affecting only individual Class members.

       102.    A class action is superior to all other alternatives for the resolution of this matter,

especially given that joinder of all parties is impracticable.

       103.    The damages suffered by individual members of the Class will likely be relatively

small, especially given the burden and expense of individual prosecution of this complex litigation.




                                                  22
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 23 of 27



       104.    It would be virtually impossible for individual Class members to obtain effective

relief from Defendants’ actions absent certification of a class action.

       105.    Individual litigation of multiple cases would be highly inefficient, a waste of

judicial and party resources and the prosecution of separate actions by individual members of the

Class would create a risk of inconsistent results.

       106.    Members of the Class do not have an interest in pursuing separate actions against

Defendant, as the amount of each Class member’s individual claim is small compared to the

expense and burden of individual prosecution.

       107.    Plaintiffs are not aware of any difficulties that regarding the management of this

litigation which would preclude its maintenance as a class action.

       108.    In the interests of justice and judicial efficiency, it would be desirable to concentrate

the litigation of all class members’ claims in a single forum.

                                     CLAIMS FOR RELIEF

                                           COUNT ONE

                 Violation of the American Inventor’s Protection Act of 1999
                                       35 U.S.C. § 297

       109.    Plaintiffs repeat and reallege every allegation above as if fully set forth herein.

       110.    The AIPA authorizes any customer who enters a contract with an invention

promoter and who is found by a court to have been injured by “any material false or fraudulent

statement or representation, or any omission of material fact” to bring suit against the invention

promoter for actual damages, or for statutory damages “in the sum of not more than $5,000.” 35

U.S.C. § 297(b)(1)(A-B).




                                                  23
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 24 of 27



       111.    Under the AIPA, if a court finds that an invention promoter “intentionally

misrepresented or omitted a material fact” for the purpose of deceiving a customer, the court “may

increase damages to no more than three times the amount awarded.” 35 U.S.C. § 297(b)(2).

       112.    Defendants are “invention promoters” because they “offer to perform or perform[]

invention promotions services” and “hold[] [themselves] out through advertising or any mass

media as providing such services.” 35 U.S.C. § 297(c)(3).

       113.    InventHelp’s Submission Agreements are “contracts” as defined by the AIPA. 35

U.S.C. § 297(c)(1).

       114.    Plaintiffs and Class members are “customers” as defined by the AIPA. 35 U.S.C. §

297(c)(2).

       115.    Defendants provide “invention promotion services” as defined by the AIPA. 35

U.S.C. 297(c)(4).

       116.    Defendants violated the AIPA by making material misrepresentations and material

omissions about the nature of its exclusive Data Bank and the services they promised to perform.

       117.    These misrepresentations and omissions were material because Plaintiffs and Class

members would not have contracted with InventHelp for invention promotion services had they

known the true facts about the Data Bank and Defendants’ failure to take reasonable steps to

comply with their contractual practices.

       118.    Defendants’ actions were intentional and willful and made for the purpose of

deceiving Plaintiffs and the Class.

       119.    Defendants’ misrepresentations and omissions trigger liability under the AIPA.

       120.    Plaintiffs and the Class were harmed by InventHelp’s material misrepresentations

and omissions and failure to provide the invention promotion services as contracted for and seek



                                               24
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 25 of 27



to recover from Defendants the amount of actual damages they incurred, or in the alternative, the

maximum $5,000 statutory per customer authorized by the AIPA for intentional and willful

misrepresentations and omissions and failure to disclose material facts.

                                          COUNT TWO

                                       Breach of Contract

       121.    Plaintiffs repeat and reallege every allegation above as if fully set forth herein.

       122.    InventHelp executed virtually identical Submission Agreements with each Plaintiff

and with each Class member.

       123.    InventHelp breached its contracts with Plaintiffs and the Class when it did not

execute its promises as set forth in their Submission Agreements.

       124.    Every Pennsylvania contract includes an implied duty of good faith and fair dealing.

       125.    InventHelp did not act in good faith in the execution of its contractual promises.

       126.    Plaintiffs and the Class reasonably expected that InventHelp would perform its

obligations under its contracts in good faith and also expected that InventHelp’s representations

were truthful and accurate.

       127.    By failing to act in good faith and to perform its contractual obligations and

misrepresenting the nature of its Data Bank and failing to take reasonable and necessary steps to

ensure that it could carry out its contractual promises, InventHelp deprived Plaintiffs and the Class

of the benefits of their agreements.

       128.    InventHelp’s failure to fulfill its contractual obligations was knowing and

intentional.




                                                 25
         Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 26 of 27



       129.     Plaintiffs and the Class were harmed by InventHelp’s breach of contract in that they

paid and agreed to pay substantial sums and seek rescission of their contracts and restitution of

amounts paid to InventHelp.

                                             JURY DEMAND

            Plaintiffs, on behalf of themselves and all others similarly situated, request the Court

to enter judgment on their behalf and on behalf of the Class and as follows:

       1.       An order certifying the Class, as requested herein, appointing Plaintiffs as the

representative of the Class, and appointing Plaintiffs’ counsel as counsel for the Class;

       2.       A declaration that Defendants are financially responsible for issuing appropriate

notice to the Class;

       3.       Awarding damages to Plaintiffs and the Class;

       4.       Rescinding Plaintiffs’ and the Class’s contracts with InventHelp;

       5.       Awarding Class members restitution;

       6.       Awarding prospective declaratory and injunctive relief as permitted by law or

equity, including: enjoining Defendants from continuing the unlawful practices as set forth herein,

and directing Defendants to restore to Plaintiffs and Class members all monies acquired by

Defendants by means of any act or practice declared by this Court to be wrongful and to change

their business practices;

       7.       Awarding interest on the monies wrongfully obtained from the date of collection

through the date of entry of judgment in this action;

       8.       Awarding attorneys’ fees, expenses, and recoverable costs reasonably incurred in

connection with the commencement and prosecution of this action; and

       9.       Such other and further relief as the Court deems just and proper.



                                                  26
        Case 2:19-cv-01396-PLD Document 1 Filed 10/25/19 Page 27 of 27




Dated: October 25, 2019                    Respectfully submitted,


                                           s/Shanon J. Carson
                                           Shanon J. Carson
                                           Peter R. Kahana
                                           Amanda R. Trask
                                           BERGER MONTAGUE PC
                                           1818 Market Street, Suite 3600
                                           Philadelphia, PA 19103
                                           Tel.: (215) 875-3000
                                           Fax: (215) 875-4604
                                           scarson@bm.net
                                           pkahana@bm.net
                                           atrask@bm.net

                                           E. Michelle Drake
                                           BERGER MONTAGUE PC
                                           43 SE Main Street, Suite 505
                                           Minneapolis, MN 55414
                                           Tel: (612) 594-5933
                                           emdrake@bm.netni




                                      27
